                                                                                  JS -6
 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF                 Case No: CV 19-4006-GW-PLAx
     ITSELF AND ITS MEMBERS;
10
     JESSIE JAMES DAVIS IV, An                    ORDER FOR DISMISSAL WITH
11   Individual ,                                 PREJUDICE OF ENTIRE ACTION
12
                   Plaintiffs,
           v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
13   REPUBLIC PROPERTIES -
14   NORWALK I, LLC; and DOES 1
     THROUGH 10, Inclusive
15

16                Defendants
17         Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
18   parties herein and for good cause shown, this Court hereby dismisses with prejudice
19   all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
20   complaint in its entirety. Each of the parties herein shall bear their own respective
21   attorney fees and costs.
22
           IT IS SO ORDERED.
23

24
     Dated: January 24, 2020
25                                          By: _____________________________
26
                                                  Hon. George H. Wu
                                                  United States District Judge
27

28




                                 ORDER FOR DISMISSAL                                         1
